Citation Nr: 0706886	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  06-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in Newark, New Jersey in January 
2007.  At that hearing, the veteran submitted a statement 
from his wife to be considered as evidence for his claim.  
The Board received a waiver of RO jurisdiction the same day, 
and therefore it may review this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2006).

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.  The record lacks competent evidence that the veteran 
developed bilateral hearing loss during service, and 
sensorineural hearing loss, an organic disease of the nervous 
system, is not shown to have been manifested to a compensable 
degree within one year after separation from service.

2.  The record lacks competent evidence that the veteran 
developed tinnitus during service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in March 2005, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Furthermore, the veteran was given notice of these elements 
in a March 2006 letter. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  A VA 
examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service connection

The veteran asserts that he has bilateral hearing loss and 
tinnitus caused by exposure to noise while serving on active 
duty in the United States Navy.

In January 2007, the veteran testified before the undersigned 
that he temporarily lost his hearing, and experienced ringing 
in his ears, after the ship he was aboard tested all of its 
weapons at once.  He went to sick bay and the corpsman told 
him that the hearing loss and ringing would go away.  The 
veteran testified that the ringing in his ears has never gone 
away, and that his hearing came back within 3 to 5 minutes of 
the test fire, but his hearing was more muted than usual and 
has gotten progressively worse since then.  In the 1960's the 
veteran went to a specialist in Florida who told him that he 
had tinnitus.  He also testified that his hearing loss has 
caused his wife grief, negatively affected his employment, 
and embarrassed him.  The veteran testified that during his 
separation examination there were hundreds of people being 
examined in the early hours of the morning, and that he was 
not given the whisper test.  The veteran also submitted a 
statement from his wife showing how the veteran's hearing 
loss had adversely affected their lives.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as organic 
diseases of the nervous system like sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d), 
3.385.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  Initially, it must be noted that the veteran 
currently has a hearing loss "disability" for VA purposes.  
See 38 C.F.R. § 3.385.  Therefore, he has brought forth 
competent evidence of current disability.  However, his claim 
fails because he has not brought forth competent evidence of 
hearing loss in service, sensorineural hearing loss 
manifested to a compensable degree within one year following 
discharge from service, or competent evidence of a nexus 
between the current hearing loss disability and service.

A review of the veteran's service medical records show no 
reports of any hearing loss, tinnitus, or related symptoms 
during service.  The separation examination, conducted in 
August 1946, shows whispered voice was 15/15.  Under summary 
of defects, the examiner did not conclude a finding of any 
hearing loss or tinnitus.  

The veteran has submitted private medical evidence, dated 
from 2003 to 2005, showing a diagnosis of bilateral hearing 
loss.  This was the first objective evidence of hearing loss 
following service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  After an August 2005 VA examination, the examiner 
opined that given the claims file review information, coupled 
with presbycusis, normal low frequency hearing sensitivity at 
time of military separation, and current configuration and 
progression of hearing loss, the veteran's hearing loss was 
considered less likely than not to have been caused by or 
aggravated by military service.  As to the veteran's 
tinnitus, the examiner stated that given the information 
above, coupled with reported onset of the condition 10 or 
more years post-military service, the veteran's tinnitus was 
considered less likely than not to be caused by or aggravated 
by military service.  None of the competent medical evidence 
of record suggests that the veteran's bilateral hearing loss 
or tinnitus was incurred in or aggravated by service.  There 
is also no competent medical evidence to suggest that 
sensorineural hearing loss manifested to a compensable degree 
within one year of separation from service.     

The veteran has stated and testified that the ringing in his 
ears and hearing loss began while in service.  The Board does 
not doubt the sincerity of the veteran's belief that he 
developed bilateral hearing loss and tinnitus from exposure 
to noise in service, including the test firing of weapons.  
The veteran is competent to state he had ringing in his ears, 
decreased hearing, or any other common symptom of bilateral 
hearing loss or tinnitus, while he was in service and 
following discharge from service.  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of in-service bilateral hearing loss or 
tinnitus, sensorineural hearing loss within one year 
following service, continuity of symptomatology associated 
with bilateral hearing loss or tinnitus, or a nexus between 
the post service diagnoses of bilateral hearing loss and 
tinnitus and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.
ORDER

1. Service connection for bilateral hearing loss is denied.

2. Service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


